DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Credelle, US 2004/0252251.
Regarding claims 1 and 15, Credelle discloses; a system and method for attaching a semiconductor device to a tip of a pick-up tool (PUT), comprising: 			a target substrate (Fig. 10; 1002, Fig. 11; 1102 and [0069, 0074] ; functional blocks 206 deposited on the substrates 1002, 1102); and 						a pick-up tool (PUT) (Fig. 10, 11; 224 and [0069, 0074]; transfer tool), including: 			a first leg portion (Fig. 10; left post 1006 and Fig. 11; left post 1106) and a second leg portion (Fig. 10; right post 1006 and Fig. 11; right post 1106); 					a bridge base portion (attached Fig. 11 below and Fig. 10, 11; base of nozzle 226) between the first leg portion and the second leg portion; and 					a tip (attached Fig. 11 below and Fig. 10, 11;  tip of nozzle 226 protruding away from the nozzle base) protruding away from the bridge base portion, the tip configured to attach with a semiconductor device (Fig. 10, 11; 206 and [0069]; functional blocks 206  attached to the nozzles 226) and place the semiconductor device on the target substrate ([0069, 0074] ; functional blocks 206 deposited on the substrates 1002, 1102), the first and second leg portions contacting (Fig. 11 and [0076]; post 1106 contacting the substrate 1102, when the block 206 is placed on the substrate 1102) the target substrate when the semiconductor device is placed on the target substrate. 

    PNG
    media_image1.png
    845
    826
    media_image1.png
    Greyscale


Regarding claim 11, Credelle discloses; at least one of the first and second bridge leg portions include a displacement feature (Fig. 11; 1104 and [0076]; the tags 1004 are useful to determine how deep the functional blocks 206 are to be pressed into the UV curable adhesive layer 1101 on the substrate 1102) that deforms to indicate an amount of pressure applied by the PUT.	
Regarding claim 12, Credelle discloses; a target stage that holds the target substrate, the target stage configured to apply heat (Fig. 10; HEAT and [0067]; the thermoset substrate is first heated) to the target substrate when the first and second leg portions contact (Fig. 11and [0076]; post 1106 contacting the substrate 1102, when the block 206 is placed on the substrate 1102) the target substrate to bond contacts of the semiconductor devices with contacts of the target substrate.
Regarding claim 13, Credelle discloses; carrier substrate (Fig. 12A; 1206), and wherein the PUT is configured to pick up (Fig. 12A and [0078]; transfer tool is used to transfer functional block from one substrate to another substrate) the semiconductor device from the carrier substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Credelle, US 2004/0252251, in view of MENARD, US 2010/0123268.
Regarding claims 2 and 16, Credelle discloses; the bridge base portion and the tip apply a force (Fig. 10-11 and [0069,0074]; transfer tool 224 press the functional blocks 206 into the heated and softened substrates 1002, 1102) on the semiconductor device toward the target substrate.								Credelle substantially discloses the invention relates to a method and an apparatus for transferring blocks to form electronic assemblies with transfer tool press the functional blocks into the heated and softened substrate but is silent about the bridge base portion is compressed when the force is applied on the semiconductor device. However MENARD teaches about elastic mechanical deformation of the stamp printing posts while the stamp is brought into conformal contact with the substrate by application of uniform air pressure onto the stamp backing top surface (Fig. 1C and [0062]).												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Credelle by providing the bridge base portion compressed when the force is applied on the semiconductor device, as taught by MENARD, to provide faster and more reliable transfer printing, thereby reducing processing time and increasing printing efficiency [0007].

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Credelle, US 2004/0252251, in view of Bower, US 2017/0141115.
Regarding claims 4 and 18, Credelle substantially discloses the invention relates to a method and an apparatus for transferring blocks to form electronic assemblies with transfer tool press the functional blocks into the heated and softened substrate but is silent about the PUT includes a conformable material. However Bower teaches about the transfer device comprises a conformable transfer device [0043].					It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Credelle by providing the PUT includes a conformable material, as taught by Bower, such that the transfer element makes intimate contact with at least a portion of the topography of the releasable object [0048].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Credelle, US 2004/0252251, in view of Bibl, US 2013/0300812.
Regarding claim 6, Credelle discloses; a bridge pick-up head including the first (Fig. 10; left post 1006 and Fig. 11; left post 1106) and second (Fig. 10; right post 1006 and Fig. 11; right post 1106) leg portions, the bridge base portion (attached Fig. 11 above and Fig. 10, 11; base of nozzle 226), and tip (attached Fig. 11 below and Fig. 10, 11;  tip of nozzle 226 protruding away from the nozzle base).				Credelle substantially discloses the invention relates to a method and an apparatus for transferring blocks to form electronic assemblies with transfer tool press the functional blocks into the heated and softened substrate but is silent about a substrate; a backing layer on the substrate; and the bridge pick-up head being on the backing layer. However Bibl teaches about a substrate (Fig. 1; 102 and [0055]; base substrate) ; a backing layer (Fig. 1; 120 and [0055]; spring anchor 120 coupled to the base substrate 102) on the substrate; and the bridge pick-up head (Fig. 1; 122 and [0057]; spring member 110 comprises the spring anchor 120, by which spring member 110 is coupled to base substrate) being on the backing layer.					It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify by Credelle by providing a substrate; a backing layer on the substrate; and the bridge pick-up head being on the backing layer, as taught by Bibl, since the base substrate include interconnect to connect the micro device transfer head to the working electronics of an electrostatic gripper assembly via electrode lead [0056].

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Credelle, US 2004/0252251, in view of Lam, US 6,954,272.
Regarding claims 8-10, Credelle substantially discloses the invention relates to a method and an apparatus for transferring blocks to form electronic assemblies with transfer tool press the functional blocks into the heated and softened substrate but is silent about the PUT is transparent to light in claim 8, an imaging device configured to generate an image using light transmitted through the PUT to align the semiconductor device attached with the PUT with a target location on the target substrate in claim 9, at least one of the first and second bridge leg portions include an alignment marker in claim 10. However Lam teaches about a pick-up head capable of holding, positioning and releasing a die, the die having an alignment mark and an optical vision system adapted to image a die through the transparent plate and through the transparent bottom of one of the cavities and to image at least one fiducial (Col. 4; Ln. 66-Col. 5; Ln.3).													It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Credelle by providing the PUT is transparent to light in claim 8, an imaging device configured to generate an image using light transmitted through the PUT to align the semiconductor device attached with the PUT with a target location on the target substrate in claim 9, at least one of the first and second bridge leg portions include an alignment marker in claim 10, as taught by Lam, and to generate an electrical signal corresponding to the position of the at least one fiducial Col. 5; Ln.3 .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument about independent claims 1 and 15 that Hsiang fails to disclose or teach "a tip protruding away from the bridge base portion, the tip configured to attach with a semiconductor device and place the semiconductor device on the target substrate" as recited in amended claims 1 and 15. None of the other references remedy such deficient disclosure of Hsiang. However new 102 and 103 rejections have been applied, please see the rejection above.
								
Allowable Subject Matter
Claims 3, 5, 7, 14, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  											A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 2891                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729